Allowable Subject Matter
Claims 1, 3, 5-7 and 9-17 are allowed.

The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach or suggest Applicant’s specifically claimed “display apparatus comprising: an input voltage detection circuit configured to detect an input voltage applied from an outside and generate input voltage information representing the input voltage; a luminance information generation circuit configured to generate luminance information according to the input voltage represented by the input voltage information; and a first check circuit configured to refer to the input voltage information and the luminance information and check whether there is an abnormality in a correspondence relationship between the input voltage information and the luminance information, the display apparatus further comprising a backlight which includes a plurality of light emitting diodes arranged in a matrix and which is area-driven using a PWM (Pulse Width Modulation) dimming method, wherein the luminance information includes duty ratio information representing duty ratios at which the plurality of light emitting diodes are respectively to be driven and drive current information representing drive currents that respectively drive the plurality of light emitting diodes, and the first check circuit makes a determination such that when a total duty value indicating a sum of the duty ratios is larger than a predetermined threshold value, the first check circuit determines that there is an abnormality, and the threshold value is determined according to the drive currents” (claim 1 – emphasis added);
“display apparatus comprising: an input voltage detection circuit configured to detect an input voltage applied from an outside and generate input voltage information representing the input voltage; a luminance information generation circuit configured to generate luminance information according to the input voltage represented by the input voltage information; and a first check circuit configured to refer to the input voltage information and the luminance information and check whether there is an abnormality in a correspondence relationship between the input voltage information and the luminance information, the display apparatus further comprising a plurality of self-luminous elements which are each self-luminous and are arranged in a matrix, wherein the luminance information includes voltage information representing voltages to be applied to the respective self-luminous elements, and the first check circuit makes a determination such that when a total voltage value indicating a sum of voltages applied to particular self-luminous elements located in a particular area among the plurality of self-luminous elements is larger than a predetermined threshold value, the first check unit circuit determines that there is an abnormality, and the threshold value is determined according to the voltages” (claim 3 – emphasis added); 
“method of controlling a display apparatus, comprising: detecting an input voltage applied from an outside; generating luminance information according to the input voltage; and performing a first check process including referring to the input voltage and the luminance information and checking whether there is an abnormality in a correspondence relationship between the input voltage and the luminance information, wherein the display apparatus comprises a backlight which includes a plurality of light emitting diodes arranged in a matrix and which is area-driven using a PWM (Pulse Width Modulation) dimming method, the luminance information includes duty ratio information representing duty ratios at which the plurality of light emitting diodes are respectively to be driven and drive current information representing drive currents that respectively drive the plurality of light emitting diodes, and in the first check process, when a total duty value indicating a sum of the duty ratios is larger than a predetermined threshold value, an abnormality is determined, and the threshold value is determined according to the drive currents” (claim 13 – emphasis added); and
“method of controlling a display apparatus, comprising: detecting an input voltage applied from an outside; generating luminance information according to the input voltage; and performing a first check process including referring to the input voltage and the luminance information and checking whether there is an abnormality in a correspondence relationship between the input voltage and the luminance information, wherein the display apparatus comprises a plurality of self-luminous elements which are each self-luminous and are arranged in a matrix, the luminance information includes voltage information representing voltages to be applied to the respective self-luminous elements, and in the first check process, when a total voltage value indicating a sum of voltages applied to particular self-luminous elements located in a particular area among the plurality of self-luminous elements is larger than a predetermined threshold value, an abnormality is determined, and the threshold value is determined according to the voltages” (claim 16 – emphasis added)

Claims 5-7, 9-12, 14, 15 and 17 are dependent on one of claims 1 and 3, and allowable for substantially the same reasons, discussed above.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO J XAVIER whose telephone number is (571)270-7688. The examiner can normally be reached M-F 530am-2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Antonio Xavier/Primary Examiner, Art Unit 2623